Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-17 are pending in this office action. This action is responsive to Applicant’s application filed 06/07/2022.
Priority
3.	Applicant’s claim for the benefit of a continuation of 16/985513, filed 08/05/2020 ,now U.S. Patent #11,386,074 claims foreign priority to 1909019 , filed 08/06/2019 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 06/07/2022 (the filing date), but depending upon the specific material claimed, could be as early as 08/06/2019. 

Information Disclosure Statement
4.	The references listed in the IDS filed 06/07/2022 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Objections
5.	Regarding claims 7, 8, and 12, the claim recites “it is” which is unclear what “it is” corresponding to.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,386,074. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-7 in Instant Application that are rejected by corresponding claim(s) in US Patent No. 11,386,074 claims 1-16.

Instant Application
US 11,386,074
1. A method for maintaining consistency of data between data-sets stored in a master database of a master computing node and corresponding data-sets stored in a replication database of at least one replication computing node, wherein each time an updated version of a stored data set is received, the master computing node is configured for updating a corresponding data-set stored in the master database and transmitting replication data relating to the updated data-set version to the at least one replication computing node for replication, each data-set comprising a plurality of data fields arranged in a predetermined layout defined according to a data-set representation (DSR) structure, which is stored together with each data-set in the master and replication databases, the method comprising: 

 	processing at the master computing node by means of a master processing module an updated version of a stored data-set, the step of processing comprising: 
 	receiving by means of a data receiving engine, the updated version of a stored data-set in the master database; 
 	processing the updated data-set version by means of a processing engine to generate the updated DSR structure; 
 	analyzing the updated DSR structure by means of an analyzing engine to extract the data fields of the updated data-set version; 
 	classifying by means of a classification engine the extracted data fields into stable data fields, comprising data values that change at a first frequency rate, and volatile data fields, comprising data values that change at a second frequency rate, which is higher than the first frequency rate, generating by means of a bit-vector engine, a bit-vector storing the data values extracted from the volatile data fields; 








 	preparing by means of a data preparation engine the data to be replicated at the least one replication computing node, the replication data comprising the generated bit-vector; and 
 	transmitting by means of a data transmission engine the replication data to the at least one replication computing node; and 
 	replicating at the at least one replication computing node by means of a replication module the replication data, the step of replication comprising: 
 	receiving by means of a replication data receiving engine the replication data; 
 	processing by means of a replication processing engine the replication data to extract the data values to be replicated; 
 	selecting by means of a DSR selection engine a replication DSR structure corresponding to the replication data; and 
 	replicating by means of a replication engine, based on the selected replication DSR structure, data values extracted from the replication data in the corresponding replication data-set.

2. The method of claim 1, wherein the bit-vector is generated by concatenating the data values of the volatile data fields.

3. The method of claim 1, wherein each volatile data field stores a data value of a predetermined data size represented in binary format.

4. The method of claim 3, wherein the data size of each volatile data field is identified in the DSR structure.

5. The method of claim 3, wherein the bit-vector is configured to store serially the bits representing the data-value of each volatile data field.

6. The method of claim 1, wherein the bit-vector is configured to store the data-values of the volatile data fields in the order defined in the DSR structure for the corresponding data-set.

7. The method of claim 1, wherein the replication data is compressed by means of a compression engine of the data transmission engine before it is transmitted to the at least one replication computing node, where it is decompressed by a decompression engine of the data receiving engine.



8. The method of claim 7, wherein the compression engine is configured to select a compression method from a compression database, the compression method applied to the replication data is encoded and transmitted to the at least one replication node, where it is used by the decompression engine to select a corresponding decompression method from a decompression database to decompress the replication data.

9. The method of claim 1, wherein the replication data consists of the bit-vector, or the bit-vector and the DSR structure.

10. The method of claim 1, wherein the generated bit-vector is encoded as a difference from a bit vector generated for a previous version of the corresponding data-set.

11. The method of claim 1, wherein the step of generating a bit-vector comprises comparing the updated DSR structure with the DSR structure of the data-set stored in the master database to identify differences in the layout of the data fields in the updated data-set, and wherein when a difference in the data-set layout is detected the entire updated DSR structure and/or the entire updated data-set is included in the replication data.

12. The method of claim 11, wherein the step of selecting the replication DSR structure at the at least one replication computing node comprises determining whether the replication data comprises an updated DSR structure, wherein when an updated DSR structure is transmitted then it is selected as the replication DSR structure, otherwise the DSR structure of the stored replication data set is selected as the replication DSR structure.


13. The method of claim 1, wherein the step of transmitting comprises dividing the replication data into data packets, which are independently transmitted to the at least one replication computing node where they are collected and processed by a data reconstruction engine of the data receiving engine to reconstruct the replication data.

14. The method of claim 13, wherein the first data value of each data packet defines an offset value associated with the sequence order of the data packets in the replication data.


15. The method of claim 14, wherein the offset value is indicative of the number of bits separating the first bit of the replication data from the first bit of each data packet.

16. The method of claim 1, wherein the DSR structure generated for each corresponding data-set comprises at least one place-holder data field for accommodating changes in the DSR structure, the place-holder data field comprises a validity bit, the value of the validity bit is indicative of whether the place-holder data field contains a data value, which data value is classified as a volatile data value.

17. A consistency acceleration engine for maintaining consistency of data between data-sets stored in a master database of a master computing node and a replication database of at least one replication computing node of a distributed computer architecture, wherein each time an updated version of a stored data set is received, the master computing node is configured for updating a corresponding data-set stored in the master database and transmitting replication data relating to the updated data-set version to the at least one replication computing node for replication, each data-set comprising a plurality of data fields arranged in a layout defined according to a corresponding data-set representation (DSR) structure, which is stored together with the corresponding data-set in the master and replication databases, the consistency acceleration engine comprising: 
 	a master processing module configured to process at the master computing node a stored data-set, the master processing module comprising: 
 	a data receiving engine configured to receive an updated version of a stored data-set corresponding to a stored data-set in the master database; 
 	a processing engine configured to process the updated data-set version to generate its associated updated DSR structure; 
 	an analyzing engine configured to analyze the updated DSR structure to extract the data fields of the updated data-set version; 
 	a classification engine configured to classify the extracted data fields into stable data fields, comprising data values that change at a first frequency rate, and volatile data fields, comprising data values that change at a second frequency rate, which is faster than the first frequency rate, a bit-vector engine configured to generate a bit-vector storing the data values extracted from the volatile data fields; 







 	a data preparation engine configured to prepare the data to be replicated, the replication data comprising the generated bit-vector; and 
 	data transmission engine configured to transmit the replication data to the at least one replication computing node; and 
 	a replication module configured to replicate at the at least one replication computing node the replication data, the replication module comprising: 
 	a replication data receiving engine configured to receive the replication data; 
 	a replication processing engine configured to process the replication data to extract the data values to be replicated; 
 	a DSR selection engine configured to select a replication DSR structure corresponding to the replication data; and 
 	a replication engine configured to replicate, based on the selected replication DSR structure, the extracted replication data values in the corresponding replication data-set stored in a replication database.
1. A method for maintaining consistency of data between data-sets stored in a master database of a master computing node and corresponding data-sets stored in a replication database of at least one replication computing node, wherein each time an updated version of a stored data-set is received, the master computing node is configured for updating a corresponding data-set stored in the master database and transmitting replication data relating to the updated data-set version to the at least one replication computing node for replication, each data-set comprising a plurality of data fields arranged in a predetermined layout defined according to a data-set representation (DSR) structure, which is stored together with each data-set in the master and replication databases, the method comprising: 
 	processing at the master computing node by means of a master processing module an updated version of a stored data-set, the step of processing comprising: 
 	receiving by means of a data receiving engine, the updated version of a stored data-set in the master database; 
 	processing the updated data-set version by means of a processing engine to generate an updated DSR structure; 
 	analyzing the updated DSR structure by means of an analyzing engine to extract the data fields of the updated data-set version; 
 	classifying by means of a classification engine the extracted data fields into stable data fields, comprising data values that change at a first frequency rate, and volatile data fields, comprising data values that change at a second frequency rate, which is higher than the first frequency rate, the updated DSR structure defining an order of the volatile data fields, and a size of the data values stored in the at least the volatile data fields; 
 	generating by means of a bit-vector engine, a bit-vector storing the data values extracted from the volatile data fields, the data values extracted from the volatile data fields stored in the bit-vector in the order identified by the updated DSR structure; 
 	preparing by means of a data preparation engine the data to be replicated at the least one replication computing node, the replication data comprising the bit-vector; and 

transmitting by means of a data transmission engine the replication data to the at least one replication computing node; and 
 	replicating at the at least one replication computing node by means of a replication module the replication data, the step of replication comprising: 
 	receiving by means of a replication data receiving engine the replication data; 
 	processing by means of a replication processing engine the replication data to extract the data values to be replicated; 
 	selecting by means of a DSR selection engine a replication DSR structure corresponding to the replication data; and 
 	replicating by means of a replication engine, based on the selected replication DSR structure, data values extracted from the replication data in the corresponding replication data-set.

2. The method of claim 1, wherein the bit-vector is generated by concatenating the data values of the volatile data fields.

3. The method of claim 1, wherein each volatile data field stores a data value of a predetermined data size represented in binary format.

4. The method of claim 3, wherein the data size of each volatile data field is identified in the DSR structure.

5. The method of claim 3, wherein the bit-vector is configured to store serially the bits representing the data-value of each volatile data field.






6. The method of claim 1, wherein the replication data is compressed by means of a compression engine of the data transmission engine before the replication data is transmitted to the at least one replication computing node, where the replication data is decompressed by a decompression engine of the data receiving engine.

7. The method of claim 6, wherein the compression engine is configured to select a compression method from a compression database, the compression method applied to the replication data is encoded and transmitted to the at least one replication node, where the replication data is used by the decompression engine to select a corresponding decompression method from a decompression database to decompress the replication data.

8. The method of claim 1, wherein the replication data consists of the bit-vector, or the bit-vector and the DSR structure.

9. The method of claim 1, wherein the bit-vector is encoded as a difference from a previous bit-vector generated for a previous version of the corresponding data-set.

10. The method of claim 1, wherein the step of generating the bit-vector comprises comparing the updated DSR structure with the DSR structure of the data-set stored in the master database to identify differences in the layout of the data fields in the updated data-set, and wherein when a difference in the data-set layout is detected one or more of the entire updated DSR structure and the entire updated data-set is included in the replication data.

11. The method of claim 10, wherein the step of selecting the replication DSR structure at the at least one replication computing node comprises determining whether the replication data comprises an updated DSR structure, wherein when an updated DSR structure is transmitted then the updated DSR structure is selected as the replication DSR structure, otherwise the DSR structure of the stored replication data-set is selected as the replication DSR structure.

12. The method of claim 1, wherein the step of transmitting comprises dividing the replication data into data packets, which are independently transmitted to the at least one replication computing node where the data packets are collected and processed by a data reconstruction engine of the data receiving engine to reconstruct the replication data.

13. The method of claim 12, wherein the first data value of each data packet defines an offset value associated with the sequence order of the data packets in the replication data.

14. The method of claim 13, wherein the offset value is indicative of the number of bits separating the first bit of the replication data from the first bit of each data packet.

15. The method of claim 1, wherein the DSR structure generated for each corresponding data-set comprises at least one place-holder data field for accommodating changes in the DSR structure, the place-holder data field comprises a validity bit, the value of the validity bit is indicative of whether the place-holder data field contains a data value, which data value is classified as a volatile data value.

16. A consistency acceleration engine for maintaining consistency of data between data-sets stored in a master database of a master computing node and a replication database of at least one replication computing node of a distributed computer architecture, wherein each time an updated version of a stored data-set is received, the master computing node is configured for updating a corresponding data-set stored in the master database and transmitting replication data relating to the updated data-set version to the at least one replication computing node for replication, each data-set comprising a plurality of data fields arranged in a layout defined according to a corresponding data-set representation (DSR) structure, which is stored together with the corresponding data-set in the master and replication databases, the consistency acceleration engine comprising: 
 	a master processing module configured to process at the master computing node a stored data-set, the master processing module comprising: 
 	a data receiving engine configured to receive an updated version of a stored data-set corresponding to a stored data-set in the master database; 
 	a processing engine configured to process the updated data-set version to generate an updated DSR structure; 
 	an analyzing engine configured to analyze the updated DSR structure to extract the data fields of the updated data-set version; 
 	a classification engine configured to classify the extracted data fields into stable data fields, comprising data values that change at a first frequency rate, and volatile data fields, comprising data values that change at a second frequency rate, which is faster than the first frequency rate, the updated DSR structure defining an order of the volatile data fields, and a size of the data values stored in the at least the volatile data fields; 
 	a bit-vector engine configured to generate a bit-vector storing the data values extracted from the volatile data fields, the data values extracted from the volatile data fields stored in the bit-vector in the order identified by the updated DSR structure; 
 	a data preparation engine configured to prepare the data to be replicated, the replication data comprising the bit-vector; and 
 	data transmission engine configured to transmit the replication data to the at least one replication computing node; and 
 	a replication module configured to replicate at the at least one replication computing node the replication data, the replication module comprising: 
 	a replication data receiving engine configured to receive the replication data; 
 	a replication processing engine configured to process the replication data to extract the data values to be replicated; 
 	a DSR selection engine configured to select a replication DSR structure corresponding to the replication data; and 
 	a replication engine configured to replicate, based on the selected replication DSR structure, the extracted replication data values in the corresponding replication data-set stored in a replication database.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-17 are merely an obvious variation of claims 1-16 of US Patent No. 11,386,074. Therefore, these two sets of claims are not patentably distinct.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
7.	Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raghunathan (US Patent Publication No. 2016/0328432 A1, hereinafter “Raghunathan”) in view of Zimmerer (US Patent Publication No. 2006/0074935 A1, hereinafter “Zimmerer”) and Raufman (US Patent Publication No. 2014/0129530 A1, hereinafter “Raufman”).
As to Claim 1, Raghunathan teaches the claimed limitations:
“A method for maintaining consistency of data between data-sets stored in a master database of a master computing node and corresponding data-sets stored in a replication database of at least one replication computing node, wherein each time an updated version of a stored data set is received, the master computing node is configured for updating a corresponding data-set stored in the master database and transmitting replication data relating to the updated data-set version to the at least one replication computing node for replication, each data-set comprising a plurality of data fields arranged in a predetermined layout defined according to a data-set representation (DSR) structure, which is stored together with each data-set in the master and replication databases, the method comprising:” as a method of managing a time series data set using a time series manager identified by a unique identifier and comprising a processor configured to process and store the time series data set, a memory, and a storage configured to store the time series data set (paragraph 0011). An embodiment that may enable the management, in real-time, of time series data such that rapid storage, retrieval, and approximate query processing scenarios of the time series data distributed across multiple time series managers can be efficiently fulfilled. Additionally, the embodiments may enable real-time management and manipulation of time series data that is incrementally updated, a time series manager may embody a logical location in a system for managing and manipulating time series data. The time series manager may comprise a collection of equipment that is capable of storing and manipulating the time series data and data storage where the time series data may be stored, the time series manager may comprise one or more processing nodes, wherein each processing node may include one or more processors and/or computing devices configured to manage (store, replicate, backup) and manipulate and one or more storage locations, a memory database or a separate, standalone database. In some embodiments, the time series manager itself may include more than one other time series manager (the time series manager may include a sub-system) from another related system. The present application describes a system that may work at a level of abstraction higher than a traditional database and may assume that some features provided by a traditional database (for example consistency, transactions) are also available to implementations described herein without prescribing a specific approach or technology for achieving these. In some embodiments, the time series managers may be associated with both data processing equipment and memory (paragraph 0026).
 “processing at the master computing node by means of a master processing module an updated version of a stored data-set, the step of processing comprising: receiving by means of a data receiving engine, the updated version of a stored data-set in the master database” as the time series manager may be instantiated in multiple structures, for example, as a system of one or more nodes or a system of one or more time series managers comprising one or more nodes, the system described herein may be configured to accommodate heterogeneous hierarchical structures. For example, time series data sets stored in individual nodes in a single data center may be networked or otherwise connected and/or associated with time series data sets replicated across dozens of time series managers in various data centers, thus allowing the aggregation, analysis, manipulation, and management of much larger systems of time series data (paragraphs 0028, 0036, 0040, 0042, 0044; see also figure 1). The time series manager may include an indexing layer. The indexing layer may incrementally, in real-time, update a configured retrieval index or indexes for a given time series data set. For example, as new data for the time series data set is received and stored in the nodes of the time series manager, the indexing layer may update the indexes used to track the retrieval of the data. Indexing may proceed through a sequence of steps--first the prior index may be fetched from the storage layer, the new segment of the time series may be hashed by the appropriate locality sensitive hash functions, the computed updates to the inverted index may be saved, and finally the index configuration and hash functions may also be saved for use for upcoming queries or the next update iteration for new data (paragraph 0048). The time series manager also includes the overlay layer. The overlay layer may route user queries to the correct time series managers for data processing based on knowledge of data locality. This layer may function to maintain knowledge of system wide data distribution of all-time series data sets and may control the optimization of queries. Thus, the overlay layer may split and route queries and query parameters to appropriate time series managers from user access points as necessary (paragraphs 0055-0056).
 	“processing the updated data-set version by means of a processing engine to generate the updated DSR structure” as the table includes a Name field, a Seed Node field, a Bootstrap Node field. Many embodiments may include multiple bootstrap nodes. A Replica Of field of the table may represent a time series manager logical identifier to indicate that the time series manager in question is a replica of another time series manager. If the Replica of field is different than the Ln field, this time series manager is a replica time series manager. The replicas time series manager and the associated data time series manager are usually configured and launched as a replica set. A Type field of the table may indicate a configurable setting to indicate a level of configured resources for the physical server, other embodiments may provide many more options depending on the underlying hosting provider and this figure is merely an illustration. A Size field of the table may indicate an amount of user storage desired. This field may enable users with very different time series data management requirements to launch servers with very different characteristics while still ensuring time series data sets can be shared effectively for queries. The actual allocated storage can be higher than the data size requested depending on the implementation details of the time series manager. A Storage Status field may indicate the status of the underlying storage service, while an Indexing Status field may indicate whether the indexing and sketching service is up and running. Overlay Status field may indicate whether the data overlay service is up and running that periodically publishes updates to the overlay view and network, while the Local View field may indicate if the data in the local time series manager is available for querying and a Global View field may, indicate whether data across the system is available for querying via the interface overlay network (paragraphs 0070-0072).
 	“analyzing the updated DSR structure by means of an analyzing engine to extract the data fields of the updated data-set version” as the configuration options shown may apply to a single time series manager as selected from the rectangular layout. This rectangular layout exists for each of the screenshots. The user may select a particular time series manager of choice and access the screen allow the user to configure one or more time series data sets that are added or already exist on the selected time series manager. Once a time series data set configuration is added to the particular time series manager, indexing and sketching may be optionally configured for the time series data sets, patterns may be shown and searched for the indexes configured, while sampling and sketch analysis for the sketches configured. Various embodiments may ensure that such data retrieval occurs in real-time for continuously added to the system and concurrently indexed and sketched, these updated indexes and sketches may immediately be made available for up to date queries (paragraphs 0034, 0090).
“transmitting by means of a data transmission engine the replication data to the at least one replication computing node” as the time series manager may comprise a collection of equipment that is capable of storing and manipulating the time series data and data storage where the time series data may be stored. For example, the time series manager may comprise one or more processing nodes, wherein each processing node may include one or more processors and/or computing devices configured to manage (store, replicate, retrieve, archive, backup) and manipulate (query, summarize, sketch, transform) and one or more storage locations (paragraph 0026).
 “replicating at the at least one replication computing node by means of a replication module the replication data, the step of replication comprising: receiving by means of a replication data receiving engine the replication data” the time series manager may comprise a collection of equipment that is capable of storing and manipulating the time series data and data storage where the time series data may be stored. For example, the time series manager may comprise one or more processing nodes, wherein each processing node may include one or more processors and/or computing devices configured to manage (store, replicate, retrieve, archive, backup) and manipulate (query, summarize, sketch, transform) and one or more storage locations (paragraph 0026).
  	“processing by means of a replication processing engine the replication data to extract the data values to be replicated” the Configuration Data Entity may represent the data associated with the data configuration field and replication data, the configuration data entity data block may include fields for logical number, name of the time series, the type of the time series, the frequency, the configured indexes and sketches, the starting date for the configuration, the ending date for the configuration, each of which may be used by the data configuration item. Additionally, the configuration data entity may further include the unit or table space associated with replication, all nodes that are replicas of the current logical node and the method employed for replication. Such information may be used to provide potential options to further configure replication of time series data by implementations. The configuration layer of a time series manager may read and write data values associated with this entity (paragraphs 0072-0073, 0106).
 	“selecting by means of a DSR selection engine a replication DSR structure corresponding to the replication data” as users may create time series managers, with appropriate storage, resource configuration choices, and replication requirements as best suited for their time series data and data lifecycle requirements. Embodiments may provide recommendations, best practices, and relevant sizing information to enable users to make appropriate selections (paragraph 0042). The selection of associated time series managers may be enabled by other equivalent or automated mechanisms. The table includes: an Ln field; a Data Center field, a selection of which may be based on the resources needed for the desired time series data set; a Type field; a Storage Size field, which may be configured to identify the data storage size; an Is Replica field, which may indicate whether selected time series manger is a replica of the data time series manager in the chosen set (paragraphs 0072-0073).
 	“replicating by means of a replication engine, based on the selected replication DSR structure, data values extracted from the replication data in the corresponding replication data-set” as users can verify that their data may only reside on the time series managers they select, only time series managers may be permitted to have configurations of time series data sets added to it because replica time series managers may only be allowed to have information as duplicated from the associated data time series manager. For example, the time series data set configuration may only need to be performed at one time series managers in a replica set (paragraphs 0063, 0072-0074).
Raghunathan does not explicitly teach the claimed limitation “classifying by means of a classification engine the extracted data fields into stable data fields, comprising data values that change at a first frequency rate, and volatile data fields, comprising data values that change at a second frequency rate, which is higher than the first frequency rate”.
Zimmerer teaches a method includes providing data structure definitions that define a set object to represent the collection of objects; and generating, with a computer-implemented constructor using the one or more data structure definitions, a set object representing the collection of objects. The data structure definitions may define the set object to be a one-dimensional set object including a first list of knot elements, a second list representing the knot elements that the one-dimensional set includes, and a third list representing elements, other than the knot elements, that are included in the one-dimensional set (abstract). The four kinds of sets (C, S, T, and U) can be described with how they typically can change over time. For the universal set U, there is an assumption that the elements of U are fixed in time. The set T can change in time when the data type of T is replaced by a new one which includes all values of the previous one and which is still a subset of the universal set U (e.g., changing the data type of a certain domain from 4-byte integer to 8-byte integer, or from float (single-precision) to double, or increasing the length of a character domain. The set S can also change over time, and can change more frequently than T. For example, the set S can change when an application's logic for checking user input is changed. In such a scenario, a change of S must not exclude values of C. C can be the most frequently changed set can be added to C whenever new values are entered into the system as input (paragraph 0042). A model of representing a set as a one-dimensional set object. The model is similar to a Unified Modeling Language diagram and is an example of a data structure definition that can be used to generate a one-dimensional set object in accordance with a model similar to the second model. The model includes a class Set, a class DimensionSet, and a variable of data type Dimension (paragraphs 0046, 0067, 0100).
		Raghunathan does not explicitly teach the claimed limitation “generating by means of a bit-vector engine, a bit-vector storing the data values extracted from the volatile data fields; preparing by means of a data preparation engine the data to be replicated at the least one replication computing node, the replication data comprising the generated bit-vector”.
 		 Raufman teaches a serial database system designed for quick load, efficient store and quick access for huge data sets. The system includes a data container saved in computer readable memory/files holding data set records, possibly in encoded format ordered by their loading order. Each record in the container may be referred to by a logical record id which is a number representing the sequential position of the record in the container (paragraph 0008). A method of creating a SHB (SHB is an improvement of hierarchical bitmap structure) index. The method includes: inserting index keys (set members) to an uncompressed bits vector format; converting the ordered set to SHB index using SHB Create From BitVector; allocating a new vector for mapped values. Size of vector=size of set; and for each pair (member, mapped value) in the original unordered set (paragraphs 0048-0050). A method of reordering a serial data storage in a column data storage to enable more efficient data access and data fetch in some queries. The method includes: waiting for the current data block to be fully committed; compressing each value of each column by SHB compression method using the per column fields SHB as a compression map, wherein the compressed value of each key id is the serial number of this key id in the fields SHB; saving compressed bits vector in memory; for each predefined number of key ids added to the compressed bits vector, saving the vector a file; after all the rows in a data block are processed into compressed column store vectors, storing the column store vectors to disk; and deleting the current data block from memory if it is not used by another procedure running in parallel such as the index creation procedure (paragraph 0057-0060, 0068). Index keys are inserted to an uncompressed bits vector. The set becomes an ordered set without sort. Uncompressed bit vector must be large enough to contain the set. The uncompressed bit vector set is converted to SHB index using SHB Create From Simple BitVector. Allocate new vector for mapped values. Size of vector=size of set. For each pair in the original unordered set (paragraphs 0154-0162). The rows are fetched sequentially from the data block. Each value of each column in each row is compressed by SHB compression and saved in compressed bits vector in memory. For each predefined number of key ids added to the compressed bits vector the vector is saved to a file. A check point is used to keep the sequential number of the last value saved successfully. Once all the rows in a data block were processed into compressed column store vectors the column store vectors are stored to disk and the current data block may be deleted from memory if it is not used by another procedure running in parallel such as the index creation procedure (paragraphs 0186-0190, 0224).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Raghunathan, Zimmerer and Raufman before him/her, to modify Raghunathan classify the extracted data fields that change at a frequency rate because that would provide efficient algorithms such as intersection, complement, and union operation as taught by Zimmerer (paragraphs 0021-0022). Or generating a bit-vector engine, the data to be replicated comprising the generated bit-vector because that would provide structure that revolutionize hierarchical bitmaps from a data structure using a most efficient indexing way full index the database and quick access index to elements in huge data sets as taught by Raufman (paragraph 0007). 

As to Claim 2, Raghunathan does not explicitly teach the claimed limitation “wherein the bit-vector is generated by concatenating the data values of the volatile data fields”.
 Zimmerer teaches (paragraphs 0062, 0165).
		 Raufman teaches (paragraphs 0048, 0068, 0094, and 0154).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Raghunathan, Zimmerer and Raufman before him/her, to modify Raghunathan bit-vector is generated by concatenating the data values of the volatile data fields because that would provide efficient algorithms such as intersection, complement, and union operation as taught by Zimmerer (paragraphs 0021-0022). Or generating a bit-vector engine, the data to be replicated comprising the generated bit-vector because that would provide structure that revolutionize hierarchical bitmaps from a data structure using a most efficient indexing way full index the database and quick access index to elements in huge data sets as taught by Raufman (paragraph 0007). 

As to Claim 3, Raghunathan teaches the claimed limitations:
“Wherein each volatile data field stores a data value of a predetermined data size represented in binary format” as (paragraphs 0051, 0072-0073, 0077, 0081-0083, 0108-0111).
Zimmerer teaches (paragraphs 0054, 0057, 0097, 0196).
		 Raufman teaches (0007-0009, 0199, 0216).

As to Claim 4, Raghunathan teaches the claimed limitations:
 	“Wherein the data size of each volatile data field is identified in the DSR structure” as (paragraphs 0027, 0049, 0072, 0109, 0111).
		Raufman teaches (paragraphs 0007, 0083).

As to Claim 5, Raghunathan does not explicitly teach the claimed limitation “wherein the bit-vector is configured to store serially the bits representing the data-value of each volatile data field”.
Zimmerer teaches (paragraphs 0008, 0063-0064, 0068, 0094, 0135, 0164-0165, 0169-0170).
		 Raufman teaches (paragraphs 0043, 0086-0088, 0106-0108).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Raghunathan, Zimmerer and Raufman before him/her, to modify Raghunathan bit-vector is configured to store serially the bits because that would provide efficient algorithms such as intersection, complement, and union operation as taught by Zimmerer (paragraphs 0021-0022). Or generating a bit-vector engine, the data to be replicated comprising the generated bit-vector because that would provide structure that revolutionize hierarchical bitmaps from a data structure using a most efficient indexing way full index the database and quick access index to elements in huge data sets as taught by Raufman (paragraph 0007). 

As to Claim 6, Raghunathan does not explicitly teach the claimed limitation “wherein the bit-vector is configured to store the data-values of the volatile data fields in the order defined in the DSR structure for the corresponding data-set”.
Zimmerer teaches (paragraph 0080).
		 Raufman teaches (paragraphs 0048, 0068, 0094, 0154-0155).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Raghunathan, Zimmerer and Raufman before him/her, to modify Raghunathan store the data-values of the volatile data fields in the order because that would provide efficient algorithms such as intersection, complement, and union operation as taught by Zimmerer (paragraphs 0021-0022). Or generating a bit-vector engine, the data to be replicated comprising the generated bit-vector because that would provide structure that revolutionize hierarchical bitmaps from a data structure using a most efficient indexing way full index the database and quick access index to elements in huge data sets as taught by Raufman (paragraph 0007). 

As to Claim 7, Raghunathan teaches the claimed limitations:
 	“Wherein the replication data is compressed by means of a compression engine of the data transmission engine before it is transmitted to the at least one replication computing node, where it is decompressed by a decompression engine of the data receiving engine” as (paragraphs 0051, 0098, 0108).
		Raufman teaches (abstract, paragraph 0042, 0057, 0063, 0180-0181).

As to Claim 8, Raghunathan teaches the claimed limitations:
 	“Wherein the compression engine is configured to select a compression method from a compression database, the compression method applied to the replication data is encoded and transmitted to the at least one replication node, where it is used by the decompression engine to select a corresponding decompression method from a decompression database to decompress the replication data” as (paragraphs 0051, 0098, 0108).
		Raufman teaches (abstract, paragraph 0042, 0057, 0063, 0180-0181).

As to Claim 9, Raghunathan does not explicitly teach the claimed limitation “wherein the replication data consists of the bit-vector, or the bit-vector and the DSR structure” 
 Zimmerer teaches (paragraphs 0062, 0165).
		 Raufman teaches (paragraphs 0048, 0068, 0094, and 0154).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Raghunathan, Zimmerer and Raufman before him/her, to modify Raghunathan a bit-vector because that would provide efficient algorithms such as intersection, complement, and union operation as taught by Zimmerer (paragraphs 0021-0022). Or generating a bit-vector engine, the data to be replicated comprising the generated bit-vector because that would provide structure that revolutionize hierarchical bitmaps from a data structure using a most efficient indexing way full index the database and quick access index to elements in huge data sets as taught by Raufman (paragraph 0007). 

As to Claim 10, Raghunathan does not explicitly teach the claimed limitation “wherein the generated bit-vector is encoded as a difference from a bit vector generated for a previous version of the corresponding data-set”.
Zimmerer teaches (paragraph 0062).
		 Raufman teaches (paragraphs 0068, 0094).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Raghunathan, Zimmerer and Raufman before him/her, to modify Raghunathan generated bit-vector is encoded as a difference from a bit vector because that would provide efficient algorithms such as intersection, complement, and union operation as taught by Zimmerer (paragraphs 0021-0022). Or generating a bit-vector engine, the data to be replicated comprising the generated bit-vector because that would provide structure that revolutionize hierarchical bitmaps from a data structure using a most efficient indexing way full index the database and quick access index to elements in huge data sets as taught by Raufman (paragraph 0007). 

As to Claim 11, Raghunathan does not explicitly teach the claimed limitation “wherein the step of generating a bit-vector comprises comparing the updated DSR structure with the DSR structure of the data-set stored in the master database to identify differences in the layout of the data fields in the updated data-set, and wherein when a difference in the data-set layout is detected the entire updated DSR structure and/or the entire updated data-set is included in the replication data”.
Zimmerer teaches (paragraphs 0165, 0167, 0169, 0196).
		 Raufman teaches (paragraphs 0024-0031, 0112).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Raghunathan, Zimmerer and Raufman before him/her, to modify Raghunathan comparing the updated DSR structure because that would provide efficient algorithms such as intersection, complement, and union operation as taught by Zimmerer (paragraphs 0021-0022). Or generating a bit-vector engine, the data to be replicated comprising the generated bit-vector because that would provide structure that revolutionize hierarchical bitmaps from a data structure using a most efficient indexing way full index the database and quick access index to elements in huge data sets as taught by Raufman (paragraph 0007). 

As to Claim 12, Raghunathan teaches the claimed limitations:
 	“Wherein the step of selecting the replication DSR structure at the at least one replication computing node comprises determining whether the replication data comprises an updated DSR structure, wherein when an updated DSR structure is transmitted then it is selected as the replication DSR structure, otherwise the DSR structure of the stored replication data set is selected as the replication DSR structure” as (paragraphs 0072, 0135).

As to Claim 13, Raghunathan teaches the claimed limitations:
 	“Wherein the step of transmitting comprises dividing the replication data into data packets, which are independently transmitted to the at least one replication computing node where they are collected and processed by a data reconstruction engine of the data receiving engine to reconstruct the replication data” as (paragraphs 0026, 0039, 0056, 0083-0084, 0107, 0117).

As to Claim 14, Raghunathan teaches the claimed limitations:
 	“Wherein the first data value of each data packet defines an offset value associated with the sequence order of the data packets in the replication data” as (abstract, paragraphs 0026, 0028-0030, 0037, 0047, 0063, 0074)


As to Claim 15, Raghunathan teaches the claimed limitations:
 	“Wherein the offset value is indicative of the number of bits separating the first bit of the replication data from the first bit of each data packet” as (paragraph 0108, 0112-0114, 0119, 0121).

As to Claim 16, Raghunathan teaches the claimed limitations:
 	“Wherein the DSR structure generated for each corresponding data-set comprises at least one place-holder data field for accommodating changes in the DSR structure, the place-holder data field comprises a validity bit, the value of the validity bit is indicative of whether the place-holder data field contains a data value, which data value is classified as a volatile data value” as (paragraphs 0068, 0072, 0099, 0108-0118).
Raufman teaches (abstract, paragraph 0201).

As to claim 17 rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Raghunathan teaches a system for managing time series data sets, comprising canonical system architecture (paragraph 0014, figure 1). Therefore this claim is rejected for at least the same reasons as claim 1.

Examiner’s Note

Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/05/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156